Case 1:18-cv-00427-JJM-LDA Document 22 Filed 05/15/19 Page 1 of 2 PageID #: 273




                     UNITED STATES DISTRICT COURT
                       DISTRICT OF RHODE ISLAND

   CITIBANK, N.A AS TRUSTEE FOR AMERICAN HOME
   MORTGAGE ASSETS
   TRUST 2006-3, MORTGAGE BACKED PASS-THROUGH
   CERTIFICATES SERIES 2006-3

                VS                        C.A. NO:1:18-cv-427-JJM

   KATHERINE L. CAITO
   INTERNAL REVENUE SERVICE

                 MOTION FOR SUMMARY JUDGMENMT


         Defendant, by her attorney, pursuant to FRCP 56 and for the reasons

   stated in the attached Memorandum of Law moves for Summary Judgment

   on all counts of the Amended Complaint. There is no genuine issue of

   material fact and the Plaintiff has not complied with the terms of the

   mortgage by mailing the Defendant a default notice pursuant to the terms of

   the mortgage and by failing to accelerate the mortgage loan prior to

   commencing this action. There are no genuine issues of material fact and

   Defendant is entitled to Judgment as a matter of law. For these reasons the

   complaint should be dismissed with prejudice for failure to comply with the

   terms of the mortgage with attorney fees and costs to the Defendant.
Case 1:18-cv-00427-JJM-LDA Document 22 Filed 05/15/19 Page 2 of 2 PageID #: 274




                                 KATHERINE L. CAITO

                                 By her Attorney


   May 15, 2019
                                 /s/ John B. Ennis
                                 John B. Ennis, Esq. #2135
                                 1200 Reservoir Avenue
                                 Cranston, RI 02920
                                 401-943-9230
                                 Jbelaw75@gmail.com




                              CERTIFICATION

         I hereby certify that I emailed a copy of the above Motion for
   Summary Judgment to the following electronically on this 15th day of May,
   2019:


   Samuel Bodurtha
   Ethan Z. Tieger


                                             /s/ John B. Ennis
